OPINION

Per Curiam:

Ernestine Igert, while driving an automobile, collided with an automobile driven by an uninsured motorist and sustained bodily injuries for which she incurred medical and hospital expenses in the amount of $1,154.10. Subsequently, and with the approval of her counsel, she negotiated a settlement with her own insurance company, State Farm, for the sum of $3,000 and executed a release “in full settlement and final discharge of all claims under the policy because of bodily injuries known and unknown. . . .”
The district court deemed the release to preclude her present action to recover medical and hospital expenses. We agree, since her complaint does not allege fraud, duress, mistake or any other basis for avoiding the release. Sibson v. Farmers Insurance Group, 88 Nev. 417, 498 P.2d 1331 (1972); Las *241Vegas Ins. Adjusters v. Page, 88 Nev. 16, 492 P.2d 616 (1972).
Affirmed.